Citation Nr: 0919787	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for 
flatfoot deformity of the right foot.

3.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Cleveland, Ohio regional office (RO) of the Department of 
Veterans Affairs (VA) which, in part, continued a 10 percent 
disability evaluation for bilateral week feet with callus 
formation, continued a 10 percent disability evaluation of 
residuals of a left ankle sprain, and denied service 
connection for tinnitus and entitlement to TDIU.

In a January 2006 rating decision, the Providence, Rhode 
Island RO (which has jurisdiction over the claim) increased 
the rating for residuals of a left ankle sprain to 40 
percent, effective July 21, 2003.  The 40 percent evaluation 
is the maximum schedular evaluation.  38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5277 (2008).  The RO informed the 
Veteran of this fact, and that the grant was considered to 
have fully satisfied his appeal.  Therefore, this issue is 
not before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(holding a Veteran is generally presumed to be seeking the 
maximum benefit available under law).

In February 2006 the RO increased the rating for the 
Veteran's flat foot deformity of the right foot (formerly 
evaluated as bilateral weak feet with callus formation) to 20 
percent, effective July 21, 2003. 

By letter dated in June 2007, the Board notified the Veteran 
that his motion to have his appeal advanced on its docket had 
been granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

On May 19, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant [, through his/her 
authorized representative,] has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


